UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2577



ROBERT LEE DAVIS,

                                             Plaintiff - Appellant,

versus


RUSSELL G. WALKER, JR., N. C. Superior Court
Judge, in his official and individual capac-
ities; JOE FREEMAN BRITT, N. C. Superior Court
Judge, in his official and individual capac-
ities; MICHAEL EASLEY, N. C. Attorney General,
in his official and individual capacities;
JAMES C. FOX, U. S. District Court Judge, in
his official and individual capacities; W.
EARL BRITT, U. S. District Court Judge, in his
official and individual capacities; MALCOLM J.
HOWARD, U. S. District Court Judge, in his of-
ficial and individual capacities; TERRENCE W.
BOYLE, U. S. District Court Judge, in his
official and individual capacities; WALLACE W.
DIXON, U. S. Magistrate Judge, in his official
and individual capacities; DAVID W. DANIEL, U.
S. District Court, in his official and
individual capacities; JANICE M. COLE, U. S.
Attorney, in her official and individual
capacities; PAUL M. NEWBY, Assistant U. S.
Attorney, in his official and individual
capacities; STAN TODD, Assistant District
Attorney, in his official and individual
capacities; RICHARD TOWNSEND, Robeson County
District Attorney, in his official and indi-
vidual capacities; MARK BRADLEY, City Police
Officer, in his official and individual
capacities; DON WARD, City Police Officer, in
his official and individual capacities; HARRY
DOLAN, Chief of Police, in his official and
individual capacities; FRANKIE G. FLOYD,
private citizen, in her individual capacity;
JAMIE MICHELLE FLOYD, private citizen, in her
individual capacity,

                                          Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-98-116-7-F)




                           No. 00-1838



ROBERT LEE DAVIS,

                                           Plaintiff - Appellant,

          versus


PUBLIC SCHOOLS OF ROBESON COUNTY, Board of
Education, in its official capacity; DOUGLAS
Y. YONGUE, in his official and individual
capacities; ARNOLD LOCKLEAR, in his official
and individual capacities; TOMMY D. SWETT, in
his official and individual capacities; BETH
WILLIAMSON, in her official and individual
capacities; ABNER HARRINGTON, in his official
and individual capacities; MIKE SMITH, in his
official and individual capacities; PAUL
BROOKS, in his official and individual capac-
ities; ROBERT DEESE, in his official and
individual capacities; BERRY HARDING, in his
official and individual capacities; JAMES C.
FOX, U. S. District Court Judge, in his offi-
cial and individual capacities; W. EARL BRITT,
U. S. District Court Judge, in his official
and individual capacities; MALCOLM J. HOWARD,
U. S. District Court Judge, in his official
and individual capacities; TERRENCE W. BOYLE,
U. S. District Court Judge, in his official
and individual capacities; STACEY L. FULLER,

                      2
Private Individual, in her individual capac-
ity; KELVIN STONE, U. S. Marshal, in his indi-
vidual and official capacities,

                                          Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      William L. Osteen,
District Judge, sitting by designation. (MISC-99-2-5)


Submitted:   August 9, 2001             Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Davis, Appellant Pro Se. David Fred Hoke, Assistant
Attorney General, Raleigh, North Carolina; Jerri Ulrica Dunston,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Patricia Pursell Kerner, BAILEY & DIXON, Raleigh, North Carolina;
Alexander M. Hall, HALL, HORNE & SULLIVAN, L.L.P., Wilmington,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

      Robert Lee Davis appeals the district court’s orders denying

his   civil   action,    motion    to   reconsider,   and   “opposition”   to

District Judge Osteen ruling on his action.            We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.    See No.       99-2577,   Davis    v.   Walker,   No.   CA-98-116-7-F

(E.D.N.C. Sept. 22, 1999; Oct. 22, 1999); No. 00-1838, Davis v.

Public Sch. of Robeson Cty., No. MISC-99-2-5 (E.D.N.C. filed

June 9, 2000; entered June 14, 2000).            We also dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     AFFIRMED




                                        4